ON MOTION FOR REHEARING.
MORRISON, Judge.
Bill of Exception No. 1 complains of the court’s refusal to allow the witness to answer the question “if it was not a fact that the witness was willing to plead guilty to stealing the cow under the facts as the witness had related, clearly showing no violation of law.” The bill further states that: “If the court had permitted said question to be answered, the witness would have stated that he was willing to plead guilty and had in fact already pleaded guilty and received a suspended sentence as punishment for stealing the identical cow involved.”
The record shows that on direct examination the witness had testified to the same facts set out in the expected answer in the bill.
Appellant takes the position in his motion for rehearing that by virtue of the ruling of the court he was “cut off from pursuing the related matters of why he did so.”
We are bound by the terms of the bill, and the expected answer set forth therein shows no fact not already in evidence. Hence, the bill presents nothing for our consideration.
Finding no reversible error, appellant’s motion for rehearing is overruled.